Order unanimously reversed, with $25 costs and disbursements, -and motion for summary judgment denied, with $10 costs. Appeal from order denying reargument dismissed, without costs, as not appealable. Memorandum: The record presents triable issues of fact. (Appeal from two orders of Erie Special Term granting sujnmary judgment in favor of plaintiff and directing assessment of damages. The second order denies a motion for reargument.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.